DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of claims 14-20 in the reply filed on 10/11/21 is acknowledged.  The traversal is on the ground(s) that no particular reason was provided for the restriction of Groups I and III. In addition, it appears that at least one of the provisions of 37 CFR 1.475(b) should apply to preclude the restriction of these two groups, since they are related product and process of use.  This is not found persuasive because the restriction requirement clearly identified that the reason supporting the restriction requirement being that the three identified groups do not share the same or corresponding technical feature.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

                 In claim 16, line 1, --nano-scale powder—should be inserted after “restoration material”.
                 In claim 17, line 1, “the exhaust hood” has no prior antecedent basis.  It appears that claim 17 should depend from claim 15 and will be treated as such for purposes of this action.
                In claim 18, line 1, “the exhaust hood or hood” has no prior antecedent basis.  It appears that claim 18 should depend from claim 15 and will be treated as such for purposes of this action.
               In claim 19, line 2, “the exhaust hood” has no prior antecedent basis.  It appears that claim 19 should depend from claim 15 and will be treated as such for purposes of this action.
               In claim 20, line 1, --nano-scale powder—should be inserted after “restoration material”.
               In claim 21, line 1, --nano-scale powder—should be inserted after “restoration material”.
               In claim 21, line 2, --restoration—should be inserted before “supply”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 14,16,20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu et al 9204950 in view of Lin et al 20090270527.
              With regard to claims 14 and 16, Liu et al disclose a non-thermal plasma deposition device, comprising an ionization chamber 110 (see fig. 1A) that is configured to receive a carrier gas 120 and excite the carrier gas 120 to form an ionizing plasma stream.  The ionization chamber 110 further comprises an inlet coupled to a restoration material supply 140, the inlet configured to receive a restoration material (hydroxyapatite, col. 3, line 28), by intersecting with the ionization chamber (at 130a), such that the ionization chamber 110 receives the restoration material to form a plasma deposition stream that includes the restoration material.  A deposition nozzle 110a is configured to eject a plume of the deposition stream to deposit the restoration on an application site.
               Liu et al does not disclose the restoration material to be a nano-scale powder or a solution comprising a nano-scale powder.
               Lin et al discloses a dental restorative composition which comprises a nano powder form of hydroxyapatite.  See paragraph 223.
               It would have been obvious to one skilled in the art to use a hydroxyapatite nano powder, as disclosed by Lin et al, in the hydroxyapatite solution of Liu et al, in view of the teaching of Lin et al that nano scale hydroxyapatite is known for its compatibility with tooth tissue in restorative procedures.
               With regard to claim 20, although Liu et al/Lin et al do not disclose the restorative material to have a particle size of 500 nm to 40 micrometers, it would have been obvious to one skilled in the art to provide the restorative material with a particle size of 500 nm to 40 micrometers, depending upon the amount of restorative material desired to be produced by the system.

Claims 15,17,18,19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu et al in view of Lin et al, and further in view of Haack 4917603.
               With regard to these claims, Liu et al/Lin et al do not disclose an exhaust hood 3 coupled to a treatment device 4, and coaxial thereto, along with a vacuum system 7 and a camera 5 for capturing an image of the treatment area.  Note that the exhaust hood is coaxially moveable with the treatment device 4.
.

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu et al in view of Lin et al, and further in view of Gitzhofer et al 5609921.
              With regard to claim 21, Liu et al/Lin et al do not disclose the restoration material being in the form of an aerosol.
              Gitzhofer et al disclose a plasma treatment system, in which a restoration material is in the form of an aerosol.  See col. 3 and 4.
              It would have been obvious to one skilled in the art to provide the restoration material in the system of Liu et al/Lin et al, in the form of an aerosol, in view of the teaching of Gitzhofer et al that it is well known to use an aerosol to deliver a restoration material in a plasma treatment system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772